Citation Nr: 1756363	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, to include the question of whether new and material evidence has been received to reopen the claim.

2. Entitlement to service connection for tinnitus, to include the question of whether new and material evidence has been received to reopen the claim.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The August 2010 rating decision denied service connection for a right knee condition.  However, the RO granted this claim in a March 2013 rating decision.  As this award represents a complete grant of the benefit sought, it is no longer on appeal.

In June 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran requested an additional 90 days to submit evidence.  Accordingly, the case was held in abeyance for 90 days and additional evidence was submitted into the record.

In a June 2016 statement submitted after his hearing, the Veteran stated he was "cancel[ing]" his appeal.  However, as noted, he continued to submit additional evidence in support of his claims.  This fact suggests that his withdraw was invalid.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (stating that a withdrawal must be "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.").

The Veteran provided testimony before the Board regarding the issue of service connection for a left ankle disability.  Subsequent to the Board hearing, the RO issues an October 2016 rating decision granting service connection for a left ankle disability.  The Board finds that this is a complete grant of the benefit sought as to this claim and it is no longer in appellate status.


FINDINGS OF FACT

1. The last final March 2013 rating decision denied service connection for bilateral hearing loss based on a finding that it was unrelated to the Veteran's service.

2. Evidence received since the March 2013 rating decision includes the Veteran's Board hearing testimony attributing his bilateral hearing loss to in-service noise exposure; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

3. Resolving reasonable doubt in the Veteran's favor, the evidence establishes bilateral hearing loss resulted from acoustic trauma in service.

4. The last final March 2013 rating decision denied service connection for tinnitus based on a finding that it was unrelated to the Veteran's service.

5. Evidence received since the March 2013 rating decision includes the Veteran's Board hearing testimony stating his tinnitus began during service; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

6. Resolving reasonable doubt in the Veteran's favor, the evidence establishes tinnitus resulted from acoustic trauma in service.



CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156, 20.1100 (2017).

2. Service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3. New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156, 20.1100 (2017).

4. Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable action taken herein, no further discussion of the VCAA is required.

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied in May 1995 on the basis that it was not related to service.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.1103 (2017).  A July 2011 rating decision denied service connection for tinnitus on the basis that it was also unrelated to service, and confirmed and continued the previous denial of service connection for bilateral hearing loss.  That decision was also not appealed.  A March 2013 rating decision continued the denials of both claims and was not appealed.  Prior unappealed decisions of the Board and the RO are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 20.200 20.1100, 20.1103, 20.1104 (2017).

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Since the April 2015 claims to reopen the previously-denied claims for service connection for bilateral hearing loss and tinnitus, the Veteran testified before the Board regarding his in-service noise exposure and his symptomatology.  As this evidence was submitted after the final March 2013 rating decision and relates to the lacking element of a nexus to service, it is new and material.

Accordingly, new and material evidence having been received, the Board finds that the claims for service connection for bilateral hearing loss and tinnitus are reopened.

Moreover, for the reasons discussed below, the Board finds service connection for bilateral hearing loss and tinnitus is warranted.

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a chronic condition (e.g., sensorineural hearing loss and tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Certain chronic diseases (e.g., sensorineural hearing loss and tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (declaring that tinnitus is, in the Court's opinion, an "organic disease of the nervous system").  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran contends that he has bilateral hearing loss and tinnitus due to acoustic trauma incurred in-service.  Specifically, he testified that he was exposed to aircraft noise as he worked around the flight lines.  See June 2016 Board Hearing Transcript, pp. 2-3.  His Report of Separation from the Armed Forces (DD Form 214) confirms that he worked as a Landing Support Specialist.  The Board finds that exposure to some level of hazardous noise levels in service may be conceded.

In a June 2011 VA examination, prior to the last final decision, the examiner noted the Veteran had post-service noise exposure due to his employment in aircraft maintenance.  The Veteran reported he did not know when his tinnitus began, but "more than 10 years ago."  The examiner opined that bilateral hearing loss and tinnitus were not due to military noise exposure, as the Veteran entered and exited service with normal hearing and had no significant change in hearing sensitivity during service, nor did he complain of tinnitus at separation.  The Board finds this opinion has little probative value.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).

During his June 2016 Board hearing, the Veteran testified to significant noise exposure during service that caused his hearing loss, and stated he was sure he experienced tinnitus at separation or soon thereafter.  Typically, a Veteran is competent to testify as to having tinnitus in service, as it is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for both bilateral hearing loss and tinnitus.  In summary, the Veteran currently has both disabilities and he had acoustic trauma in service.  As to the remaining element, the most probative evidence of record supports the finding that the hearing loss and tinnitus developed due to this conceded acoustic trauma.  As such, the Board grants the benefits sought.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


